MARY'S OPINION HEADING                                           




NO. 12-01-00062-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



KENNETH L. DYSON,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

WILSON AND NOVELLA GOUGER,
APPELLEES§
	ANDERSON COUNTY, TEXAS





PER CURIAM
 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected this appeal on March 5, 2001.  Thereafter, the record was filed on May 4, 2001, making
Appellant's brief due on or before June 4, 2001.  By way of extensions of time, the deadline for
Appellant's brief was extended to October 8, 2001 with no further extensions allowed.  On October
9, 2001, the Court received Appellant's brief.  However, the brief failed to comply with Tex. R. App.
P. 38.1(a) & (c).  On October 9, 2001, this Court notified Appellant that his brief failed to comply
with Tex. R. App. P. 38.1(a) & (c), and it warned that if he failed to correct the defect on or before
October 12, 2001, his brief would be deemed past due and the appeal would be dismissed for failure
to timely file the brief. 
	As of October 30, 2001, Appellant has neither amended the brief correcting the
aforementioned defect nor otherwise responded to this Court's notice.  Accordingly, Appellant's
appeal is dismissed for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered October 31, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

DO NOT PUBLISH